Citation Nr: 0202248	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  01-08 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating for dermatitis, 
currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer and stomach disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Togus, Maine.

The veteran was afforded a hearing before the undersigned via 
videoconferencing technology in December 2001.  A transcript 
of that hearing has been associated with the claims folder.

The Board notes that during his hearing before the 
undersigned, the veteran raised the issue of entitlement to 
service connection for basal cell carcinoma as secondary to 
his service-connected dermatitis.  This issue has not yet 
been adjudicated by the RO.  It is therefore referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim of entitlement 
to an increased rating for dermatitis has been obtained.

2.  The veteran's dermatitis is not manifested by more than 
exudation and constant itching, extensive lesions or marked 
disfigurement.  

3.  In an unappealed rating decision of February 1976, the RO 
denied service connection for a stomach disability and a 
duodenal ulcer.

4.  The evidence received since the February 1976 rating 
decision is cumulative or redundant of the evidence 
previously of record and is not so significant that it must 
be considered to fairly decide the merits of the veteran's 
claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
dermatitis have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Code 7806 (2001).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
a duodenal ulcer and stomach disability.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Factual Background

The veteran was denied entitlement to service connection for 
stomach disability and duodenal ulcer, in an unappealed 
rating decision of February 1976, on the basis that there was 
no evidence of either condition in service medical records 
and no post-service medical evidence of either condition 
until 1974 when a duodenal ulcer was diagnosed.  

The evidence of record at the time of the February 1976 
rating decision included service medical records.  They show 
that the veteran was hospitalized for five days in August 
1944 for dengue fever, manifested by headache, fever, loss of 
appetite, and vomiting.  They do not show that he was found 
to have a stomach disorder or a duodenal ulcer.  The report 
of an October 1945 examination for discharge notes the 
veteran's history of dengue fever in 1944, and indicates that 
the veteran's abdomen was found to be normal on physical 
examination.  No pertinent diagnosis was made. .
The post-service medical evidence of record at the time of 
the February 1976 rating decision shows that the veteran was 
treated for a duodenal ulcer and other digestive problems in 
1974 and subsequently.  Although the summary of the veteran's 
hospitalization in a VA facility in May and June 1971 shows 
that the veteran had a history of gastric complaints 
associated with the use of Fulvicin, it also shows that no 
diagnosis of a duodenal ulcer or stomach disorder was made 
during the period of hospitalization.  The other post-service 
medical evidence of record at the time of the February 1976 
rating decision shows that no pertinent diagnosis or abnormal 
finding was recorded on any of the many occasions prior to 
1974 when the veteran underwent medical evaluation or 
treatment.  

The evidence received since the February 1976 rating decision 
includes private and VA medical records pertaining to 
treatment and evaluation of the veteran in 1975 and 
subsequent years.  They reveal various diagnoses, including 
gastritis, Barrett's esophagus, hiatus hernia, esophagitis, 
and recurrent peptic ulcer disease.  

The veteran appeared at a hearing before the undersigned via 
videoconferencing technology in December 2001.  He testified 
that he had been hospitalized for stomach trouble during 
service.  He stated that he had trouble with his stomach 
concurrent with his hospitalization for dengue fever.  He 
related that although he had received VA treatment after 
service mainly for his dermatitis, he was also treated for 
his claimed stomach disability.  When asked what type of 
treatment he received for his stomach, the veteran indicated 
that he had received medication.  He could not recall what 
types of medication were administered.  He testified that he 
sought treatment from a private specialist for his stomach 
complaints, and that he had undergone diagnostic studies.  He 
denied that he had received treatment for dengue fever since 
service.  
Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West Supp. 
2001).  

Service incurrence or aggravation of peptic ulcer disease may 
be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001). 

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2001). 

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the new and material 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

The record reflects that the veteran has been informed of the 
requirements to reopen his claim, the evidence considered by 
the RO and the evidence necessary to substantiate his claim.  
The record also reflects that the RO has obtained medical 
records on the veteran's behalf and that VA records 
pertaining to treatment and evaluation of the veteran in 1945 
and on many occasions subsequent thereto have been associated 
with the claims folder.  Neither the veteran nor his 
representative has identified any existing evidence of the 
presence of the claimed stomach disability or duodenal ulcer 
within one year of his discharge from service or of a nexus 
between the claimed disabilities and his military service.  

The veteran's representative has requested that the Board 
remand the case for the purpose of affording the veteran a VA 
examination to determine if the veteran's claimed stomach 
disability and duodenal ulcer are etiologically related to 
the dengue fever experienced by the veteran in service.  In 
the Board's opinion there is no such duty in this case 
because there is no reasonable possibility that such an 
examination would aid in substantiating the claim.  In this 
regard the Board notes that the veteran has acknowledged that 
he has received no post-service treatment for dengue fever.  
The post-service medical evidence of record pertaining to the 
veteran's stomach disability and duodenal ulcer is uniformly 
negative for any indication that either of the claimed 
disabilities is etiologically related to the dengue fever 
present in service.  Moreover, any statement by a physician 
to the effect that the claimed disabilities were present in 
service and have continued since then would simply be a 
reiteration of information provided by the veteran and would 
not constitute a medical opinion.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Accordingly, the Board is satisfied that no further action is 
required to comply with the notice and duty to assist 
provisions of the VCAA or the implementing regulations.

With respect to whether new and material evidence has been 
received since the February 1976 rating decision, the Board 
notes that the presence of stomach disability and duodenal 
ulcer many years after the veteran's discharge from service 
was previously of record.  The medical evidence added to the 
record which relates to the veteran's stomach disability and 
duodenal ulcer is cumulative in nature since it continues to 
document the presence of the claimed disabilities decades 
after the veteran's discharge from service and does not 
suggest that either disability is etiologically related to 
the veteran's military service.  Therefore, the pertinent 
medical evidence added to the record is not new.  

The veteran's statements and testimony are new.  However, as 
a layperson, he is not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the veteran's 
statements and testimony are not so significant that they 
must be considered to fairly decide the merits of his claim.  

II.  Increased Rating

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
further development of the medical evidence is in order.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.  

The RO granted service connection for eczema in an October 
1945.  A rating decision dated in March 1970 granted a 
disability evaluation of 30 percent for dermatitis, 
indicating that improvement of the veteran's skin condition 
was not expected.

VA outpatient records for the period November to December 
2000 show that in November 2000 the veteran reported a 
history of T-cell lymphoma and had been followed for many 
years by a civilian dermatologist.  He noted the onset of 
reddened areas on his back over the previous months.  In 
December 2000, red plaques were noted on the veteran's back.

A VA dermatology examination was conducted in April 2001.  
The veteran reported that his symptoms originated in 1943, 
and that he had experienced intermittent problems with his 
skin since that time.  He presented complaining of several 
reddened lesions on this back.  He indicated that he suffered 
from increased symptoms of pruritus and discomfort.  Physical 
examination revealed two small nonvesicular lesions on the 
veteran's back.  There were no associated systemic or nervous 
manifestations, and no overt ulceration, exfoliation, or 
crusting.  The assessment was persistent intermittent 
dermatitis requiring medication, with increased itching and 
discomfort.  The examiner also noted the veteran's history of 
T-cell lymphoma, multiple basal cell carcinomas and a 
squamous cell carcinoma of the left supraorbital area.

The RO subsequently received records of treatment by Robert 
Kenney, D.O.  These records, covering the period from January 
1994 to February 2001, show that the veteran received 
treatment for lesions on his back.  A November 1995 note 
indicates that the veteran had eight to ten plaques on his 
back.  All were negative.  The veteran was noted to be doing 
well with application of a topical cream.  A September 1996 
treatment note shows plaque type mycosis fungoides on the 
veteran's back.  In June 1997, the veteran was noted as doing 
remarkably well, with the lesions over his upper back having 
diminished.  Other routine follow-up visits have similar 
notes.  In January 2001, a lesion was removed from the 
veteran's left supraorbital region.  There are no references 
to systemic or nervous manifestations related to the 
veteran's dermatitis.

The veteran appeared at a hearing before the undersigned via 
videoconferencing technology in December 2001.  He testified 
that he had been treated by VA for his dermatitis since his 
separation from active service.  He contended that his basal 
cell carcinoma was related to his service-connected 
dermatitis.  He also stated that he felt that he had a 
nervous problem associated with his skin condition, noting 
that he had experienced three job changes due to the 
disability.  He stated that although he received no 
psychiatric treatment, he was prescribed medication to relax 
him.  


Analysis

The VCAA and the implementing regulations pertinent to the 
veteran's claim for an increased rating are liberalizing and 
are therefore applicable to this claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The RO 
provided the veteran with a current VA examination of his 
disability.  Pertinent VA and private treatment records have 
been associated with the claims folder.  The veteran has not 
identified and the Board is not aware of any additional 
evidence or information which could be obtained to 
substantiate his claim.  

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA and the implementing regulations.  A remand 
for RO consideration of the claim in light of the VCAA and 
the implementing regulations would only delay resolution of 
the veteran's claim with no benefit flowing to the veteran.  
Accordingly, the Board will address the merits of the 
veteran's claim.

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The RO has rated the disability by analogy to eczema.  A 30 
percent rating is warranted for eczema if there is exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, a 50 
percent evaluation is warranted.  A 50 percent evaluation is 
also authorized if the condition is exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is warranted for superficial scars which 
are either poorly nourished with repeated ulceration or 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804.  Other scars may be rated 
on the basis of limitation of function of the part affected.  
38 C.F.R. § 4.71a, Diagnostic Code 7805.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.

Review of the record reflects that the veteran was found to 
have small reddened lesions on his back.  In the most recent 
VA examination, there were no associated systemic or nervous 
manifestations of the veteran's skin disability.  Further, no 
overt ulceration, exfoliation, or crusting was present.  In 
fact, the medical evidence of record fails to demonstrate 
that the veteran has experienced ulceration, exfoliation, or 
crusting, and there is no competent evidence that the nervous 
symptomatology of which the veteran complains is associated 
with his skin disability.  The Board also notes that there 
have been no reports of scarring related to the veteran's 
dermatitis.  Accordingly, the Board finds that the evidence 
of record establishes that the disability does not warrant a 
schedular rating in excess of 30 percent.

The Board has considered application of the benefit-of-the- 
doubt doctrine with respect to this matter, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  The medical evidence 
preponderates against the veteran's claim.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability clearly are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.
ORDER

Entitlement to an increased evaluation for dermatitis is 
denied.

The Board having determined that new and material evidence 
has not been submitted, reopening of the claim of entitlement 
to service connection for a duodenal ulcer and stomach 
disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

